Citation Nr: 0214678	
Decision Date: 10/21/02    Archive Date: 10/29/02

DOCKET NO.  02-07 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from September 1973 to October 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran experiences right ear hearing loss and 
tinnitus due to exposure to acoustic trauma during service.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, right ear 
hearing loss and tinnitus were incurred as a result of the 
veteran's active service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. §§ 3.102, 3.303, 3.385 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As an initial matter, it is observed that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002); see Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 
1377 (Fed. Cir. 2002) (holding that only section 4 of the 
VCAA, amending  38 U.S.C. § 5107, was intended to have 
retroactive effect). 

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of 
certain provisions relating to attempts to reopen claims, not 
pertinent here.  

In this case, the Board considers that VA's duties under the 
VCAA have been fulfilled to the extent possible.  Among other 
things, the VCAA provides that VA must notify the veteran of 
evidence and information necessary to substantiate his claim 
and inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the information 
necessary to substantiate his claim, by means of a letter 
sent to the veteran in December 2001, which specifically 
addressed the contents of the VCAA in the context of the 
veteran's claims, and the discussions in the April 2002 
statement of the case.  The RO explained its decision with 
respect to each issue, and invited the veteran to identify 
records that could be obtained to support his claims.  Under 
these circumstances, VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed. 

Further, it is observed that VA attempted to inform the 
veteran of which information and evidence he was to provide 
to VA and which information and evidence VA would attempt to 
obtain on his behalf.  In the letter dated in December 2001, 
the RO asked the veteran to identify records relevant to his 
claim.  The December 2001 letter explicitly set out the 
various provisions of the VCAA, including what records VA 
would obtain, and what was the responsibility of the veteran.  

The VCAA also requires VA to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c), (d)).  
Here, the RO obtained the records of the veteran's treatment 
at VA, which were the records the veteran identified as 
relevant to his claim.  The veteran was also examined for VA 
purposes in connection with this claim, and pertinent medical 
opinions were obtained addressing the specific question at 
issue in this appeal.  There appears to be no other 
development left to accomplish, and under the foregoing 
circumstances, the Board considers the requirements of the 
VCAA to have been met.

II. Service connection

In this case, the veteran contends that entitlement to 
service connection is warranted for right ear hearing loss 
and tinnitus.  The Board agrees.

Under applicable criteria, service connection will be granted 
for disability resulting from injury or disease incurred in 
or aggravated by active military service. 38 U.S.C.A. § 1110, 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000 or 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  Evidence of right ear 
hearing loss disability was not found on the examination for 
discharge. However, the presence of hearing loss disability 
during service is not a prerequisite to the grant of service 
connection.  See Hensley, at 159.

The veteran contends that he was exposed to acoustic trauma 
during service.  During an August 2002 videoconference before 
the undersigned, he recalled developing hearing and tinnitus 
problems after training with firearms, grenade launchers, and 
grenades.  According to the veteran's DD 214, his specialty 
was as a supply specialist and armorer.  He also received 
recognition as a Marksman.  

The Board adopts the findings made by the VA examiner in the 
September 2001 audiologic examination report.  According to 
the report, the examiner reviewed the veteran's claims file 
and made the following observations.  There was a pure-tone 
air conduction test performed in August 1975 as part of the 
veteran's service separation physical examination.  The 
results indicated that the veteran's hearing sensitivity was 
within normal limits bilaterally, except for the left ear at 
4kHz, which indicated a mild hearing loss at that frequency.  
(The veteran is currently service-connected for left ear 
hearing loss.)  The September 2001 audiometric examination 
revealed the following.

HERTZ

1000
2000
3000
4000
Avg.
RIGHT
25
25
30
50
33
LEFT
30
40
45
90
51

The speech recognition threshold was 98 percent in the right 
ear and 94 percent in the left pursuant to the Maryland CNC 
controlled speech discrimination test.  Based on the 
foregoing result, the veteran meets the criteria for right 
ear hearing loss pursuant to 38 C.F.R. § 3.385.

The VA examiner concluded that it was more likely than not, 
based on the veteran's history and audiologic testing of 
record, that the veteran's current hearing loss was at least 
partly related to the exposure to acoustic trauma during 
service.  

The examiner added that it was also more likely than not, 
based on the foregoing, that the veteran's diagnosed tinnitus 
was at least partly related to the exposure to acoustic 
trauma during service.

The Board notes that another VA examiner made a similar 
finding in an October 2000 audiologic examination report with 
respect to right ear hearing loss and tinnitus.  That report 
has less probative weight than the September 2001 report 
because the examiner noted that the claims file was not 
available for review in October 2000.  Nevertheless, when 
considered together, The Board finds them controlling in this 
case.

Although the record shows that the veteran did not develop 
right ear hearing loss that met the criteria set out in the 
Ratings Schedule until many years after discharge, there is 
no medical evidence of record that rebuts the evidence 
discussed in the previous paragraphs.  There is no competent 
evidence that states that the veteran's right ear hearing 
loss or tinnitus is not related to noise exposure during 
service.  The Board is not competent to render medical 
determinations that are not solidly grounded in the record.  
See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Based on the foregoing evidence, and providing the veteran 
the benefit of the doubt, the Board finds that service 
connection for right ear hearing loss and tinnitus is 
warranted because the evidence shows that the veteran was 
exposed to acoustic trauma during service and two VA 
examiners concluded that the veteran's right ear hearing loss 
and tinnitus were consistent with the veteran's history of 
noise exposure during service.  Furthermore, in light of the 
foregoing medical evidence, the Board finds that the veteran 
has maintained that he has experienced right ear hearing loss 
and tinnitus since service.  Therefore, the Board finds that 
service connection for right ear hearing loss and tinnitus is 
warranted.

Therefore, without competent evidence to the contrary, and 
resolving the benefit of the doubt in the appellant's favor, 
service connection for left ear hearing loss is warranted. 38 
U.S.C.A. § 1310; VCAA; 38 C.F.R. §§ 3.303, 3.385.


ORDER

Service connection for right ear hearing loss and tinnitus is 
granted.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

